Case: 19-20366     Document: 00515603055          Page: 1     Date Filed: 10/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 15, 2020
                                   No. 19-20366
                                                                       Lyle W. Cayce
                                                                            Clerk
   Brandy Brenay Charles,

                                                            Petitioner—Appellant,

                                       versus

   Child Protective Services; Behavioral Hospital of
   Bellaire; Probate Court Judge of Harris County Nos. 2-
   3; Herman Memorial Hospital; Judge of the 314th
   District Court of Harris County, Texas; Harris
   County,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-1516


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20366      Document: 00515603055            Page: 2    Date Filed: 10/15/2020




                                      No. 19-20366


          Brandy Brenay Charles was a civil detainee at the Behavioral Hospital
   of Bellaire at the time she filed a 28 U.S.C. § 2241 petition in the district
   court. The district court construed her petition as a 28 U.S.C. § 2254
   petition and dismissed it without prejudice for failure to exhaust her state
   court remedies, and she filed a notice of appeal. Her appeal was dismissed
   for want of prosecution. Charles subsequently filed an emergency motion to
   reinstate or reopen in the district court, which the district court construed as
   arising under Federal Rule of Civil Procedure 60(b) and denied. She also
   filed a motion for leave to file an original petition for writ of mandamus, which
   the district court denied. Over one year later, Charles filed a document which
   the district court construed as a notice of appeal. The district court denied
   her motion for leave to proceed in forma pauperis (IFP) on appeal and
   certified that her appeal was not taken in good faith. She moves for leave to
   proceed IFP on appeal.
          This court must examine the basis of its jurisdiction, sua sponte, if
   necessary. See Donaldson v. Ducote, 373 F.3d 622, 624 (5th Cir. 2004). The
   notice of appeal did not specify which order or judgment Charles was
   appealing. Civil litigants, like Charles, have 30 days from the entry of
   judgment to notice an appeal. See Hamer v. Neighborhood Hous. Servs. of
   Chicago, 138 S. Ct. 13, 16-17 (2017) (holding that a timely notice of appeal in
   a civil case is a jurisdictional prerequisite where, as here, the time limit is set
   by statute); 28 U.S.C. § 2107(a); see also Archer v. Lynaugh, 821 F.2d 1094,
   1096 (5th Cir. 1987) (stating that federal habeas proceedings are civil in
   nature); Fed. R. App. P. 4(a)(1)(A). However, her notice of appeal was
   not filed within 30 days of the entry of the district court’s judgment
   dismissing her petition or the orders denying Charles’s subsequent motions.
   Therefore, Charles’s appeal is DISMISSED for lack of jurisdiction. See
   Hamer, 138 S. Ct. at 16-17. Her motions for leave to proceed IFP on appeal,




                                           2
Case: 19-20366   Document: 00515603055         Page: 3   Date Filed: 10/15/2020




                                No. 19-20366


   appointment of counsel, and a ruling on her motion for appointment of
   counsel are also DENIED.




                                     3